Citation Nr: 1001508	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
2004 for a 70 percent evaluation for posttraumatic stress 
disorder. 

2.  Entitlement to an effective date earlier than July 13, 
2004 for the award of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969.   He received the Vietnam Service Medal and 
the Vietnam Campaign Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  During the pendency of the appeal, a 
March 2006 RO decision changed the effective date for the 
award of a 70 percent rating for PTSD, and the effective date 
for the award of a total compensation rating based on 
individual unemployability from August 12, 2005 to July 13, 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A rating decision in March 1982 granted service connection 
for PTSD, and assigned a 10 percent rating from October 21, 
1981.  No appeal was taken from that determination.  38 
U.S.C.A. § 7105 (West 2002).  The Veteran filed a claim for 
an increased rating for the service-connected PTSD in January 
1990.  A June 1990 RO decision increased his initial rating 
of 10 percent to 50 percent effective from October 1989.  The 
February 2006 rating decision on appeal granted an increased 
evaluation of 70 percent for PTSD, and a total rating for 
compensation purposes based on individual unemployability 
(TDIU), each effective from August 12, 2005.  As noted above, 
a March 2006 RO decision changed the Veteran's effective date 
for the award of a 70 percent rating for PTSD and for the 
award of a total compensation rating based on individual 
unemployability, from August 12, 2005 to July 13, 2004.  

In statements dated in March, July, and August 2006, the 
Veteran avers that he is entitled to an earlier effective 
date of May 18, 1990, when he was diagnosed on VA examination 
with "severe PTSD", for his 70 percent PTSD evaluation.  
Specifically, the Veteran avers that he is entitled to a 70 
percent evaluation from 1990, and that such a rating would 
have entitled him to a TDIU award pursuant to 38 C.F.R. 
§ 4.16(c) at the time of the June 1990 rating decision.  

The Veteran's March 2006 statement can reasonably be 
construed as a notice of disagreement as to the effective 
date for both his 70 percent evaluation for PTSD and his 
TDIU.  A statement of the case has not been issued with 
regard to the issue of entitlement to an earlier effective 
date for a 70 percent evaluation for PTSD.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Veteran also avers that the May 1990 VA examiner's 
failure to review his claims file and complete medical 
records, to include Social Security records, resulted in him 
not receiving a 70 percent, or higher, evaluation in the June 
1990, May 1994, March 1995, or December 2004 RO decisions.  
Based on the Veteran's statements and the nature of the case, 
the Board finds that the issue of whether there was clear and 
unmistakable error (CUE) in the June 1990 rating decision, 
which failed to assign a 70 percent rating or higher for 
PTSD, is inextricably intertwined with the issue of 
entitlement to an earlier effective date for the award of 
TDIU and a 70 percent evaluation for PTSD.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (noting that an appellant 
reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions.)

As the CUE issue is inextricably intertwined with the earlier 
effective date issues in this case, it must be decided in the 
first instance by the RO, before the Board reaches a final 
determination on the earlier effective date issues.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
under the circumstances, the appropriate action is to remand 
the issues to the agency of original jurisdiction for 
adjudication.  Thereafter, this appeal may be returned to the 
Board, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with a Statement of the 
Case as to the issue of entitlement to an 
effective date earlier than July 13, 2004 
for a 70 percent evaluation for PTSD.   
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

2.  Contact the Veteran and ask him to 
provide any additional argument with 
respect to the issue of CUE in the June 
1990 and subsequent rating decisions as 
to the rating assigned for PTSD.

3.  After affording the Veteran a 
reasonable period of time in which to 
respond, the AOJ should adjudicate the 
matter of whether there was CUE in the 
June 1990, May 1994, March 1995, and 
December 2004 rating decisions which 
failed to assign a 70 percent rating or 
higher for PTSD.  A separate rating 
action should be issued by the AOJ.  If 
the benefit sought is not granted, and 
only if the Veteran completes a timely 
appeal as to this matter, by filing a 
timely substantive appeal with the RO, 
should such issue be certified to the 
Board for appellate consideration.  

4.  After completing any additional 
necessary development, the AOJ should 
readjudicate the issue of entitlement to 
an earlier effective date for IU 
currently on appeal.  If the disposition 
remains unfavorable, the AOJ should 
furnish the Veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


